Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending, of which claims 1 and 11 are independent claims. 

Response to Arguments
In view of the Patent Board Decision, as noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Ganti et al., US Patent Publication Number 2017/0364043 A1, describes a power plant having thermal generating units that may operate according to multiple possible operating modes. Each of the possible operating modes may be differentiated by a unique operational schedule and/or plant maintenance schedule. The system may include a hardware processor and machine readable storage medium on which is stored a power plant model and instructions that cause the hardware processor to execute an optimization process related to optimizing the schedule during a selected operating period. The process may include: receiving the selected operating period; selecting the possible operating modes as competing operating modes for the power plant during the selected operating period according to a selection criteria; simulating the operation of the power plant during the selected operating period for each of the competing operating modes and deriving 
Menon et al., US Patent Publication No. 2018/0284707 A1 describes a way of accounting for the operational impact on the asset is by tracking a parts-life metric called factored fired hours (FFHs). According to this approach, in an example applied to a gas turbine, every hour that the gas turbine is operated (or “fired”) up to its base capacity (that is, the rated capacity or base load of the gas turbine), one FFH is accrued for the gas turbine. An example gas turbine may comprise components designed to run for 32,000 FFH. If the gas turbine is operated up to its base capacity, each actual hour of operation translates to one FFH..
Hummon et al., US Patent Publication No. 2017/0288401 A1 is directed to a facility providing systems and methods for managing and optimizing energy consumption and/or production is provided. The facility provides techniques for optimizing energy-consuming and energy-producing systems to meet specified demands or goals in accordance with various constraints. The facility relies on models to generate an optimization for an energy system. In order to use generic models to simulate and optimize energy consumption for an energy system, the generic models are calibrated to properly represent or approximate conditions of the energy system during the optimization period. After the appropriate models have been calibrated for a given situation using one or more modeling parameter sets, the facility can simulate inputs and responses for the corresponding system. The facility uses the generated simulations to generate a plan or control schedule to be implemented by the energy system during the optimization period.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a control system for cost optimal operation of an energy facility including equipment covered by a maintenance contract, the control system comprising: equipment configured to operate during an optimization period; and a controller configured to: obtain a cost function that defines a cost of operating the energy facility over the optimization period as a function of one or more setpoints for the equipment; modify the cost function to include a maintenance cost term that defines a maintenance cost as a function of a rate variable and an equipment usage variable; “simulate the cost of operating the energy facility over the optimization period at each of a plurality of different values of the rate variable, the plurality of different values of the rate variable defining a plurality of different maintenance costs per unit of the equipment usage variable”; select a value of the rate variable that results in a lowest cost of operating the energy facility over the optimization period; perform an online optimization of the cost function with the rate variable set to the selected value to generate the one or more setpoints for the equipment; and operate the equipment during the optimization period in accordance with the one or more setpoints generated by performing the online optimization.



Claim 11
The reasons for allowance of Claim 11 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method for cost optimal operation of an energy facility including equipment covered by a maintenance contract, the method comprising: obtaining a cost function that defines a cost of operating the energy facility over the optimization period as a function of one or more setpoints for the equipment; modifying the cost function to include a maintenance cost term that defines a maintenance cost as a function of variable rate variable and an equipment usage variable; “simulating the cost of operating the energy facility over the optimization period at each of a plurality of different values of the rate variable, at least two of the different values of the rate variable defining different maintenance costs per unit of the equipment usage variable”; selecting a value of the rate variable that results in a lowest cost of operating the energy facility over the optimization period; performing an online optimization of the cost function with the rate variable set to the selected value to generate the one or more setpoints for the equipment; and operating the equipment during the optimization period in accordance with the one or more setpoints generated by performing the online optimization.
As dependent claims 2-10 and 12-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-7 and corresponding description.
The prior art made of record include Ganti et al. (US 2017/0364043 A1); Menon et al. (US 2018/0284707 A1); Hummon et al. (US 2017/0288401 A1); Pop et al. (US 2009/0292574 A1); and Greiner et al. (US 2008/0082345 A1).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117